Citation Nr: 0607708	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disorder, claimed as peptic ulcer disease (PUD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO, in pertinent part, 
denied service connection for PUD, hypertension, and CAD.  
The April 2002 decision also denied service connection for 
eczema due to Agent Orange exposure.

The claims were previously before the Board in April 2005.  
The Board determined that new and material evidence had been 
submitted to reopen the claim for service connection for PUD.  
However, the Board remanded the de novo claim for service 
connection for PUD to the RO, as well as the claims for 
hypertension, CAD, and a skin disorder, to include as a 
result of herbicide exposure.  Service connection for tinea 
versicolor was awarded in a December 2005 rating decision.  
As such, the matter is no longer in appellate status.

The veteran presented testimony before the Board in November 
2004.  The transcript has been obtained and associated with 
the claims folder.  The matter has been returned to the Board 
and is now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not incur a gastrointestinal disorder due 
to any incident of active service, and neither a duodenal 
ulcer nor PUD manifested within the year following the 
veteran's separation from active service.

3.  The veteran did not incur hypertension due to any 
incident of active duty service, and hypertension did not 
manifest within the year following the veteran's separation 
from active service.

4.  The veteran did not incur CAD due to any incident of 
active duty service, and CAD did not manifest within the year 
following the veteran's separation from service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for a gastrointestinal disorder, to include PUD, duodenal 
ulcer, hiatal hernia, and gastroesophageal reflux disease 
(GERD), are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

4.  The criteria for the establishment of service connection 
for CAD are not met.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in November 2001, prior to the initial 
decision on the claims in April 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the November 2001 
letter as to what kinds of evidence was needed to 
substantiate the service connection claims.  The veteran was 
informed that evidence towards substantiating his claims 
would be evidence of a current disability that had existed 
from military service to the present time.  The veteran was 
further notified that the following evidence would help the 
RO to make a decision on his claims: dates of medical 
treatment during service; statements from person who knew him 
in service and knew of any disabilities he had on active 
duty; records and statements from service medical personnel; 
employment physical examinations; medical evidence of 
treatment since military service; pharmacy prescription 
records; and insurance examination reports.  The veteran was 
notified that an examination was being scheduled and that 
medical evidence had been requested from the Little Rock VA 
Medical Center (VAMC) and Dr. HB.  The veteran was further 
notified that it was still his responsibility to see that VA 
received the evidence requested, to send any medical reports 
he had, and if he wanted the RO to obtain any medical 
records, to complete VA Form 21-4142, Authorization and 
Consent to Release Information. 

An additional VCAA letter was sent to the veteran in 
September 2005.  The April 2002 rating decision, the June 
2002 statement of the case (SOC), and the December 2005 
supplemental statement of the case (SSOC), in conjunction 
with the November 2001 and September 2005 VCAA letters, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims; the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, reports of VA 
examination, and private medical records have been obtained 
in support of the claims on appeal.  The veteran presented 
testimony before the Board in November 2004.  The transcript 
has been obtained and associated with the claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

I. Gastrointestinal Disorder

The veteran contends that he is entitled to service 
connection for a gastrointestinal disorder, claimed as PUD.  
Specifically, he asserts that exposure to jet and diesel fuel 
for ships created fumes that caused severe pain in his 
abdominal area.  He also indicated that anxiety and stress in 
service brought on gastrointestinal trouble. Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, the records indicate the 
veteran complained of abdominal pain in February 1973.  The 
examiner noted possible PUD versus reflux.  A March 1973 
entry noted stomach pain was relieved with antacid.  However, 
a June 1973 upper gastrointestinal (UGI) study showed the 
stomach and duodenal were normal with no evidence of 
ulceration or filling defect.  It was considered a normal 
UGI.  There were no further complaints in service.  The 
veteran did not report any gastrointestinal complaints nor 
were any diagnoses made of a gastrointestinal disorder upon 
his July 1974 Report of Medical Examination taken in 
anticipation of his separation from active duty.  
    
The mere fact that the veteran complained of abdominal pain 
in service is not enough to establish service connection; 
there must be evidence of a chronic gastrointestinal 
disability.  As noted above, a chronic gastrointestinal 
disorder, to include PUD, was not diagnosed during the 
veteran's service or upon his separation from said service.  
Similarly, there has been no showing of continuity of 
symptomatology after service to support a finding of 
chronicity.  38 C.F.R. 
§ 3.303(b).  The first complaints with respect to the 
veteran's stomach are dated in 1987, some 13 years after the 
veteran's separation from service.  

Private medical records from Dr. HB dated in October 1987 
noted the veteran complained of heartburn and abdominal pain.  
In April 1992, the veteran was diagnosed with antral 
gastritis and PUD.  

VA outpatient treatment records dated in August 1989 show 
complaints of epigastric pain and a diagnosis of GERD.  A May 
1990 esophagogastroduodenoscopy revealed evidence of GERD 
with esophagitis and a duodenal ulcer.  As the duodenal ulcer 
was first diagnosed in 1990 and PUD was first diagnosed in 
1992, they are outside the one-year presumptive period for 
ulcers.  38 C.F.R. §§  3.307, 3.309.  

With regard to the 13-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
complaints with respect to the veteran's stomach, the Board 
notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that a gastrointestinal disorder is the result of a 
disease in service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of a gastrointestinal disorder between the period of 
active duty and the initial complaints in 1987 is itself 
evidence which tends to show that a gastrointestinal disorder 
did not have its onset in service or for many years 
thereafter and is not the result of an episode of abdominal 
pain and epigastric burning in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of hiatal hernia and 
GERD, there is no evidence of record to substantiate the 
critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of a 
gastrointestinal disorder during the veteran's active duty 
service or within the year following his separation from said 
service.  38 C.F.R. §§  3.303, 3.307, 3.309.  Moreover, there 
was no showing of continuity of gastrointestinal 
symptomatology after the veteran's discharge from service. 
38 C.F.R. § 3.303(b).   Finally, there are no opinions of 
record, to include the September 2005 VA examination, that 
the current diagnoses of hiatal hernia and GERD are related 
to the veteran's active duty service.  The September 2005 VA 
examiner opined that a remote single abdominal complaint 
episode in 1973 could not be linked to the present diagnoses 
of hiatal hernia and GERD, as there were no interim 
gastrointestinal complaints from the time of the veteran's 
discharge until the late 1980's.

While the veteran contends that a gastrointestinal disorder, 
to include PUD, has been present since his separation from 
active service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II. & III.  Hypertension and CAD

The veteran contends that he is entitled to service 
connection for hypertension and CAD.  Specifically, he 
asserts that he had chest pains in service and his heart 
fluttered after anxiety attacks or periods of stress.  He 
further contends that he still feels the same flutters.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal as to these issues will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of hypertension or CAD.  Upon his enlistment 
examination in July 1972, the veteran's blood pressure was 
recorded as 112/86.  At his separation examination in July 
1974, his blood pressure was 120/72.  The veteran's 
cardiology examination was normal.  

Post-service, VA outpatient treatment records dated between 
1977 and 1990 contain blood pressure readings in the range of 
124/90 in July 1977 and 138/70 in July 1990.  These records 
do not indicate the veteran was either diagnosed with or 
being treated for hypertension.  VA outpatient treatment 
records dated between 2002 and 2004, to include entries dated 
in April 2002 and September 2004, indicate that hypertension 
was first diagnosed in 1991.  

Private medical records from Dr. AH and Dr. RJ note the 
veteran was referred to their office in August 1994 for high 
blood pressure.  They indicated the veteran was taking 
Cardura and Procardia, anti-hypertension medications.  
Treatment notes from Dr. HB reveal the veteran had 
hypertension in April 1994.  In October 2001, hypertension 
was found to be uncontrolled.  

In August 2001, the veteran was hospitalized for a cardiac 
catheterization.  He gave a 10 year plus history of 
hypertension controlled in the range of 140/85.  He was 
diagnosed with moderate CAD.  Treatment providers noted the 
veteran had no prior history of CAD.

Based on the pertinent evidence delineated above, it appears 
that the first diagnosis of hypertension was in approximately 
1991, some 17 years after the veteran's discharge from 
service and thus, outside the one-year presumptive period for 
cardiovascular-renal disease.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  The first diagnosis of CAD was in August 2001, some 
27 years after the veteran's discharge from service and thus, 
also outside the one-year presumptive period for 
cardiovascular-renal disease.  Id.  

However, the veteran contends that hypertension was recorded 
during the first year following his separation from active 
service.  Specifically, he asserts that elevated blood 
pressure readings were noted during his October 1975 
tonsillectomy.  The Board has reviewed records from the 
aforementioned surgery.  The veteran's blood pressure was 
recorded in the recovery room as 170/100 at 11:00 AM and as 
130/78 at 11:20 AM.  An electrocardiogram revealed the 
veteran's blood pressure was 110/78.  There was no diagnosis 
of hypertension.  

Further, the September 2005 VA examiner noted that the single 
blood pressure elevation in October 1975 was a postoperative 
blood pressure check shortly following a tonsillectomy.  The 
examiner indicated that the blood pressure was rechecked and 
was within normal limits.  Blood pressure readings throughout 
the claims file for the next several years were also found to 
be normal by the examiner.

Despite evidence of a current diagnosis of hypertension and 
CAD, there is no evidence of record to substantiate the 
critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of either 
hypertension or CAD during the veteran's active duty service 
or within the year following his separation from said 
service.  38 C.F.R. §§  3.303, 3.307, 3.309.  Finally, there 
are no opinions of record, to include the September 2005 VA 
examination, that the current diagnoses of hypertension and 
CAD are related to the veteran's active duty service.  

The September 2005 VA examiner opined that the single blood 
pressure elevation in 1975 was labile and most likely a 
physiologic response postoperatively.  The current diagnosis 
of hypertension was found to essential in nature and the 
onset was felt to be in the late 1980's or early 1990's based 
on the veteran's own statements. The examiner further opined 
he could not link the current essential hypertension to that 
single labile reading, which was a physiologic response and 
confirmed to have resolved on the same date.  He concluded 
that the veteran suffered from mild CAD, which was 
multifactorial in nature, but certainly that hypertension was 
an etiologic factor causing the mild disease.

While the veteran contends that hypertension and CAD have 
been present since his separation from active service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu, 2 Vet. App. 
at 494-95.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

ORDER

Entitlement to service connection for a gastrointestinal 
disorder, claimed as PUD, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for CAD is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


